                                                                                                                  JJW
                               IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE MIDDLE DISTRICT OF TENNESSEE

       IN RE:
       WILLIAM MACEO HARRIS JR                                          Case No.17-02977-CW3-13
       PATRICE CELESTINE CARTER                                         CHAPTER 13
       713 BOWFIELD CT
       ANTIOCH, TN 37013
       SSN XXX-XX-2741          SSN XXX-XX-1626

                          TRUSTEE'S NOTICE OF FILING OF ADDITIONAL CLAIM


         Comes now the Standing Chapter 13 Trustee and hereby serves notice that the
following claim was filed against the estate of the debtor and that such claim was not
included in previous notices disclosing claims:


NAME AND ADDRESS OF CREDITOR                                AMOUNT                 CLASSIFICATION
  IAFCO LLC                                               $15,178.78
  MERIDIAN BUYERS GROUP                                                      AUTOMOBILE LOAN
  95 WHITE BRIDGE ROAD STE 500
  NASHVILLE, TN 37205-0000                                                   Disb Level: 21.00
                                                                             ACCT:8649
                                                                             COMM: 13 TOYOTA CAMRY
Court's Claim# 15                           Trustee's Claim# 2                DATE FILED: 10/11/2018

                                    JJW
       10/24/2018                                                      /s/ Henry E. Hildebrand, III
       DATE SENT               INITIALS                                HENRY E. HILDEBRAND, III
                                                                       CHAPTER 13 TRUSTEE
                                                                       P O BOX 340019
                                                                       NASHVILLE, TN 37203
                                                                       PHONE: 615-244-1101
                                                                       FAX: 615-242-3241
                                                                       pleadings@ch13nsh.com

cc:
FLEXER LAW PLLC                           WILLIAM MACEO HARRIS JR                        CHAPTER 13 TRUSTEE
1900 CHURCH STREET SUITE 400              PATRICE CELESTINE CARTER
NASHVILLE, TN 37203-7203                  713 BOWFIELD CT
                                          ANTIOCH, TN 37013




          Case 3:17-bk-02977      Doc 59       Filed 10/23/18 Entered 10/23/18 15:37:27               Desc Main
                                               Document Page 1 of 1
